Citation Nr: 1515314	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-08 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2015, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, which is related to a sexual trauma experienced in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and PTSD, have been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. §§ 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has PTSD, which is a result of being raped while stationed in Panama.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

When a PTSD claim is based on an in service personal assault, evidence from sources other than that Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statement from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In statements provided in support of his claim and in his February 2015 Board hearing, the Veteran has consistently reported that in 1981 he was raped by a fellow service member while stationed in Panama.  The Veteran was out drinking at the base club, and then went back to the barracks to sleep.  He woke up and another soldier, A.J., was raping him.  The Veteran pushed A.J. off and then passed out.  At formation the next day, the Veteran told everyone he had found A.J. naked on his bed, and threw him off.  However, the Veteran did not report the rape to an official, due to embarrassment and fear.  The Veteran had blocked out the incident, and did not remember it until approximately 2010 when he was startled by a night nurse during a hospital stay.

The Veteran's VA treatment records contain diagnoses of various mental health disorders, to include antisocial personality disorder, panic disorder, depression, and PTSD, as well as accounts of the Veteran's retelling the story to his mental health providers.

The Veteran was provided a VA examination in April 2014 in relation to his PTSD claim.  The examiner conducted a detailed in-person clinical interview of the Veteran, first acknowledging the Veteran's various psychiatric conditions, specifically panic disorder, alcohol use disorder, opiate use disorder, and stimulant use disorder.  The examiner found that it was not possible to differentiate what symptoms are attributable to each diagnosis, as "PTSD, Panic and substance abuse can all increase paranoia, hyper vigilance and interfere with thoughts and emotions.  [The Veteran's] case validates all three diagnoses."  As to relevant history, the examiner noted that the Veteran had done a variety of drugs pre-military, but had not been in trouble.  The examiner further noted that the Veteran had legal history of public intoxication, disorderly conduct and resisting arrest.  As to his in-service PTSD stressor, the Veteran again reported that he had been out drinking while stationed in Panama in 1981, passed out, and another soldier raped him.  He reported throwing the other soldier off him, and that he tried to embarrass the other soldier but did not report him due to embarrassment and fear.  The examiner determined that the stressor was adequate to support the diagnosis of PTSD.  The examiner also noted several markers that substantiate the stressor, including an incident when the Veteran stabbed his son with a knife, frequently hitting others, seldom leaving the house, and hitting a nurse.  Based on the above, the examiner determined that the Veteran's PTSD is a direct result of the traumatic assault.  In reaching that conclusion, the examiner also considered the Veteran's other psychiatric diagnoses, but found that those disorders did not lead to the trauma.

In May 2015, the RO requested that the examiner address the Veteran's pre-military legal difficulties and antisocial personality disorder in an addendum opinion.  The examiner responded by acknowledging that the Veteran met the criteria for antisocial personality disorder before, during and after military service.  As to the PTSD diagnosis, the examiner succinctly stated that "by VA standards the sexual abuse is not substantiated with medical evidence and his antisocial personality disorders implies a poor historian, therefore he does not qualify for service related PTSD."

The Board affords more probative weight to the VA examiner's initial report, in which he found that the Veteran's stressor supported a diagnosis of PTSD, than to the addendum opinion.  First, the examiner conducted a thorough clinical interview of the Veteran to include obtaining relevant medical, psychiatric, personal and social history.  The examiner provided substantial reasoning for his diagnosis and findings regarding the Veteran's psychiatric condition.  Furthermore, the examiner found several markers to substantiate the Veteran's purported stressor, and considered the relevance of other diagnosed psychiatric conditions.  

In contrast, in his addendum, the examiner summarily stated that the Veteran's antisocial personality disorder implies that he is a poor historian and there is no medical evidence substantiating the Veteran's report of sexual abuse.  The Board first notes that determination of whether a purported stressor actually occurred is ultimately a factual determination to be made by the Board.  The Board also notes that the examiner's amended opinion is supported by no rationale.  As such, the Board affords it little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds the Veteran's testimony to be credible and believable.  His sincerity in retelling a difficult story was evident during the hearing.  Additionally, comparing his hearing testimony with the stories he related to his VA medical care providers shows that his story remained consistent over time and multiple retellings.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

In sum, the Board resolves all reasonable doubt in favor of the Veteran and finds that the record contains evidence of military sexual trauma, a current diagnosis of PTSD, and a medical nexus between the two.  In terms of the PTSD regulation specifically, the evidence shows 1) a PTSD diagnosis confirmed by examination findings; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.

As the Veteran' claims are being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


